        Case 6:18-bk-18036-SY Doc 120 Filed 11/23/19 Entered 11/23/19 21:34:55                                                Desc
                            Imaged Certificate of Notice Page 1 of 4
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 18-18036-SY
McKenna General Engineering, Inc.                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-6                  User: cpotierC                     Page 1 of 1                          Date Rcvd: Nov 21, 2019
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 23, 2019.
db             +McKenna General Engineering, Inc.,   20330 Temescal Canyon Rd,   Corona, CA 92881-4944

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 23, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 21, 2019 at the address(es) listed below:
              Alan Craig Hochheiser    on behalf of Creditor    Developers Surety and Indemnity Company, an
               AmTrust Group Insurance Company ahochheiser@mauricewutscher.com, arodriguez@mauricewutscher.com
              Caroline Djang     on behalf of Creditor    Santa Margarita Water District
               caroline.djang@bbklaw.com,
               julie.urquhart@bbklaw.com;sansanee.wells@bbklaw.com;paul.nordlund@bbklaw.com
              D Edward Hays    on behalf of Trustee Robert Whitmore (TR) ehays@marshackhays.com,
               8649808420@filings.docketbird.com
              D Edward Hays    on behalf of Interested Party    Courtesy NEF ehays@marshackhays.com,
               8649808420@filings.docketbird.com
              Jeremy Faith     on behalf of Interested Party    Courtesy NEF Jeremy@MarguliesFaithlaw.com,
               Helen@MarguliesFaithlaw.com;Victoria@MarguliesFaithlaw.com;Noreen@MarguliesFaithlaw.com;Dana@marg
               uliesfaithlaw.com
              Kenneth Hennesay     on behalf of Creditor    Pacific Western Bank khennesay@allenmatkins.com,
               ncampos@allenmatkins.com
              Leslie K Kaufman    on behalf of Interested Party    Courtesy NEF
               kaufman_kaufman.bankruptcy@yahoo.com
              Marc C Forsythe    on behalf of Interested Party Marc C Forsythe kmurphy@goeforlaw.com,
               mforsythe@goeforlaw.com;goeforecf@gmail.com
              Meghann A Triplett    on behalf of Interested Party    Courtesy NEF Meghann@MarguliesFaithlaw.com,
               Helen@MarguliesFaithlaw.com;Victoria@MarguliesFaithlaw.com;Noreen@MarguliesFaithlaw.com;Dana@marg
               uliesfaithlaw.com
              Michael G Spector    on behalf of Debtor    McKenna General Engineering, Inc. mgspector@aol.com,
               mgslawoffice@aol.com
              Michael Y Jung    on behalf of Interested Party    Courtesy NEF jung@luch.com, kbrown@luch.com,
               kimberley@luch.com,caroberts@luch.com
              Michelle J Nelson    on behalf of Creditor    Law Offices of Michelle J. Sukhov, Inc.
               mjslaw@hotmail.com
              Noreen A Madoyan    on behalf of Interested Party    Courtesy NEF Noreen@MarguliesFaithLaw.com,
               Helen@MarguliesFaithlaw.com;Victoria@MarguliesFaithlaw.com;Dana@marguliesfaithlaw.com
              Raymond A Policar    on behalf of Creditor    PACCAR Financial Corp. policarlaw@att.net
              Richard A Solomon    on behalf of Creditor    Wells Fargo Equipment Finance, Inc richard@sgswlaw.com
              Robert Whitmore (TR)     rswtrustee@yahoo.com, rwhitmore@ecf.axosfs.com
              Scott H Noskin    on behalf of Creditor    Pacific Western Bank snoskin@mbnlawyers.com,
               aacosta@mbnlawyers.com
              Tinho Mang     on behalf of Trustee Robert Whitmore (TR) tmang@marshackhays.com,
               8444806420@filings.docketbird.com
              Tinho Mang     on behalf of Interested Party    Courtesy NEF tmang@marshackhays.com,
               8444806420@filings.docketbird.com
              United States Trustee (RS)    ustpregion16.rs.ecf@usdoj.gov
                                                                                              TOTAL: 20
Case 6:18-bk-18036-SY Doc 120 Filed 11/23/19 Entered 11/23/19 21:34:55                               Desc
                    Imaged Certificate of Notice Page 2 of 4


   1 D. EDWARD HAYS, #162507
     ehays@marshackhays.com
   2 CHAD V. HAES, #267221
     chaes@marshackhays.com                                                FILED & ENTERED
   3 TINHO MANG, #322146
     tmang@marshackhays.com
   4 MARSHACK HAYS LLP                                                           NOV 21 2019
     870 Roosevelt
   5 Irvine, California 92620-5749                                          CLERK U.S. BANKRUPTCY COURT
     Telephone: (949) 333-7777                                              Central District of California
                                                                            BY potier     DEPUTY CLERK
   6 Facsimile: (949) 333-7778

   7 Attorneys for Chapter 7 Trustee,
     ROBERT S. WHITMORE                                             CHANGES MADE BY COURT
   8

   9                               UNITED STATES BANKRUPTCY COURT
  10                                CENTRAL DISTRICT OF CALIFORNIA
  11                                          RIVERSIDE DIVISION
  12
       In re:                                                 Case No. 6:18-bk-18036-SY
  13
       MCKENNA GENERAL ENGINEERING, INC.,                     Chapter 7
  14
                         Debtor.                              ORDER GRANTING MOTION TO
  15                                                          APPROVE AGREEMENT REGARDING
                                                              COLLECTION OF RECEIVABLES AND
  16                                                          PARTIAL SUBORDINATION OF LIEN
                                                              WITH PACIFIC WESTERN BANK
  17
                                                              [MOTION ± DOCKET 111]
  18
                                                              Hearing:
  19                                                          Date:       November 14, 2019
                                                              Time:       9:30 a.m.
  20                                                          Ctrm:       302
  21

  22            On October 23, 2019, Robert S. Whitmore, chapter 7 trustee for the bankruptcy estate of
  23 McKenna General Engineering, Inc. ³Trustee´ ILOHGDV'RFNHW1R111 a Motion to Approve

  24 Agreement regarding Collection of Receivables and Partial Subordination of Lien with Pacific

  25 Western Bank ³0RWLRQ´ .1 The Motion came on for hearing on November 14, 2019 at 9:30 a.m., the

  26 Honorable Scott H. Yun, United States Bankruptcy Judge, presiding. Prior to the hearing, a tentative
  27

  28
       1
           All terms not defined herein shall have the same meaning as in the Motion.
                                                          1

       4825-9695-7613, v. 1
Case 6:18-bk-18036-SY Doc 120 Filed 11/23/19 Entered 11/23/19 21:34:55                            Desc
                    Imaged Certificate of Notice Page 3 of 4


   1 ruling was published excusing appearances in light of no opposition being filed to the Motion, and

   2 tentatively granting the Motion. At the duly noticed hearing, no appearances were made.

   3            The court has read and considered the Motion, has found that proper notice has been given,
   4 and has found that no opposition to the Motion was filed. For the reasons set forth in the Motion, the

   5 court has found good cause to grant the Motion.

   6            IT IS ORDERED:
   7            1.       The Motion is granted;
   8            2.       The Agreement attached DV([KLELW³´WRWKHWhitmore Declaration is approved;
   9            3.       The Trustee is authorized to provide the releases specified in the Agreement;
  10            4.       The Trustee is authorized to execute any other documents which may be necessary to
  11 consummate the Agreement;

  12            5.       The PWB Claim is allowed pursuant to the terms of the Agreement;
  13            6.       The Trustee is authorized to use cash collateral under 11 U.S.C. § 363 according to
  14 the terms of the Agreement for the payment of administrative expenses, including costs of collection

  15 and bonding costs;

  16            7.       The 8% carve-out provided in the Agreement is approved in the best interest of
  17 creditors;

  18            8.       The Trustee is authorized to immediately disburse $131,351.55 to PWB, which is
  19 52% of the $252,599.14 that the Trustee collected as of the date of the Motion subject to the Lien;

  20            9.       The Trustee is authorized to immediately distribute to PWB 52% of all future
  21 collections subject to the Lien without further court order; and

  22 / / /

  23 / / /

  24 / / /

  25

  26
  27

  28


                                                            2

       4825-9695-7613, v. 1
Case 6:18-bk-18036-SY Doc 120 Filed 11/23/19 Entered 11/23/19 21:34:55                            Desc
                    Imaged Certificate of Notice Page 4 of 4


   1            10.      PWB is authorized to prosecute the collection of receivables that the Trustee
   2 determines to be of inconsequential value to the Estate upon written notice to by PWB to the Trustee

   3 that PWB has exercised its option to prosecute the collection of such receivables pursuant to the

   4 Agreement.

   5                                                      ###
   6

   7

   8

   9
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
         Date: November 21, 2019
  26
  27

  28


                                                            3

       4825-9695-7613, v. 1
